      Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 1 of 16


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10

11   DESIREE MARTINEZ,                )       Case No. 1:15-cv-00683 JAM-SKO
                                      )
12                     Plaintiff,     )       PRETRIAL CONFERENCE ORDER
                                      )
13        v.                          )
                                      )
14   KYLE PENNINGTON; KIM PENNINGTON; )
     CONNIE PENNINGTON; KRISTINA      )
15   HERSHBERGER; JESUS HERSHBERGER; )
     CHANNON HIGH; THE CITY OF        )
16   CLOVIS; ANGELA YAMBUPAH; RALPH   )
     SALAZAR; FRED SANDERS; THE CITY )
17   OF SANGER; DOES 1 THROUGH 20,    )
                                      )
18                     Defendants.    )
19        Pursuant to court order, a Pretrial Conference was held via

20   video on June 11, 2021 before Judge John Mendez.         Kevin G. Little

21   appeared as counsel for plaintiff; Daniel S. Cha appeared as

22   counsel for defendant Channan High; John W. Phillips appeared as

23   counsel for defendants Kim and Connie Pennington and Kyle

24   Pennington appeared in his capacity as a pro se defendant.             After

25   hearing, the Court makes the following findings and orders:

26                             I. JURISDICTION/VENUE

27        Jurisdiction is predicated upon 28 U.S.C. §§ 1331 and 1343,

28   and has previously been found to be proper by order of this court,


                                         1
      Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 2 of 16


 1   as has venue.    Those orders are confirmed.

 2                                II. JURY/NON-JURY

 3        The parties have demanded a jury trial.

 4                      III. STATEMENT TO BE READ TO JURY

 5        No later than July 19, 2021 the parties shall E-file a joint

 6   statement of the case that may be read to the jury at the beginning

 7   of jury selection.

 8                              IV. UNDISPUTED FACTS

 9        The facts pertaining to jurisdiction and venue are undisputed.

10   All other facts are disputed.

11                          V. DISPUTED FACTUAL ISSUES

12        A.    Plaintiff’s Disputed Factual Issues:

13        1.    Whether plaintiff was denied her federal substantive due

14   process rights by the actions of defendant Channan High.

15        2.    Whether plaintiff was denied her state law rights under

16   California Civil Code §§ 51.7, 52.4, 1708.5, 1708.6, 1714, 3520 and

17   common law by the actions of defendant Kyle Pennington.

18        3.    Whether plaintiff sustained damages as a result of

19   misconduct committed by the defendants.

20        4.    What are plaintiff’s damages as a result of the

21   defendants’ conduct.

22        5.    Whether the defendants’ acts were wanton and willful so

23   as to justify the imposition of punitive damages.

24        6.    Whether the plaintiff is entitled to ancillary relief,

25   including statutory attorney’s fees, an award of costs, prejudgment

26   interest, and related relief, if she prevails.

27        B.    Defendant Channan High’s Disputed Factual Issues:

28        1.    Whether Channan High acted under color of law.


                                         2
      Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 3 of 16


 1         2.   If Channan High acted under color of law, whether Channan

 2   High is entitled to qualified immunity.

 3         a.   Whether Channan High violated Plaintiff’s Fourteenth

 4              Amendment right to substantive due process, including the

 5              following related essential facts:

 6                    (i)   The purported telephone communications between

 7                            Channan High and Kyle Pennington during the

 8                            period of alleged abuse.

 9                    (ii) Whether and how Channan High had knowledge of

10                            Plaintiff’s confidential report(s) accusing

11                            Kyle Pennington of abusing Plaintiff.

12                    (iii)       Whether Channan High disclosed to Kyle

13                            Pennington that Plaintiff had made confidential

14                            report(s) accusing him of abusing Plaintiff

15                            during any communications High had with Kyle

16                            Pennington.

17              b.    Whether the law was so clearly established that no

18                    reasonable officer in Channan High’s position could

19                    have believed that her conduct did not violate

20                    Plaintiff’s Fourteenth Amendment right to

21                    substantive due process.

22         3.   If Channan High is liable, the damages reasonably

23   attributable to her violation of Plaintiff’s Fourteenth Amendment

24   right to substantive due process.

25         4.   Whether, and if so, the amount of, punitive damages are

26   available against Channan High.

27   ///

28   ///


                                            3
      Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 4 of 16


 1        C.    Defendants Kim and Connie Pennington’s Disputed Factual

 2   Issues:

 3        1.    The Pennington’s dispute each factual allegation made

 4   against them by plaintiff and assert that they did their best to

 5   assist and advise plaintiff even if the face of plaintiff’s own bad

 6   decision making.

 7                       VI. DISPUTED EVIDENTIARY ISSUES

 8        A.    Plaintiff’s Disputed Evidentiary Issues:

 9        1.    The plaintiff will seek to exclude any evidence not

10   disclosed in a timely manner before trial.

11        2.    The plaintiff will oppose any attempt by the defense to

12   introduce inadmissible character evidence under Federal Rule of

13   Evidence 404 and    Federal Rule of Evidence 403.

14        3.    The plaintiff will move to exclude any evidence or other

15   reference to claims that have been dismissed before trial.

16        4.    The plaintiff will move to preclude any prejudicial

17   collateral impeachment and prohibit the use of any extrinsic

18   evidence to corroborate such a collateral matter.

19        B.    Defendant Channan High’s Disputed Evidentiary Issues:

20        1.    Channan High will seek to exclude Plaintiff from

21   introducing any evidence that was not timely disclosed, pursuant to

22   Federal Rule of Civil Procedure 37.

23        2.    Channan High will seek to exclude Plaintiff from

24   introducing any evidence or reference to claims or other defendants

25   who have been dismissed before trial.

26        3.    Channan High will seek to exclude Plaintiff from

27   introducing any evidence or reference to Channan High’s potential

28   indemnification for damages.


                                         4
      Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 5 of 16


 1        4.     Channan High will seek to exclude Plaintiff from calling

 2   retained experts Scott DeFoe and David Cropp under Federal Rule of

 3   Evidence 702 as unhelpful to the trier of fact.

 4                                VII. RELIEF SOUGHT

 5        The plaintiff is requesting an award of compensatory and

 6   punitive damages.    Plaintiff is also requesting an award of fees to

 7   the extent permitted by 42 U.S.C. § 1988, cost of suit, prejudgment

 8   interest, and any other relief to which she may be entitled.

 9                                VIII. POINTS OF LAW

10        Trial briefs may be E-filed with the court no later than July

11   19, 2021.   Any points of law not previously argued to the Court

12   should be briefed in the trial briefs.

13                              IX. ABANDONED ISSUES

14        None, except as to those claims and parties dismissed by the

15   Court.

16                                   X. WITNESSES

17        The parties anticipate calling the following witnesses:

18        1.     Plaintiff Desiree Martinez

19        2.     Defendant Kyle Pennington

20        3.     Connie Pennington

21        4.     Kim Pennington

22        5.     Clovis Police Officer Kristina Hershberger

23        6.     Clovis Police Officer Jesus Santillan

24        7.     Defendant Clovis Police Officer Channan High

25        8.     Sanger Police Officer Angela Yambupah

26        9.     Sanger Police Officer Ralph Salazar

27        10.    Destiny Jamerson

28        11.    Kari Irby


                                         5
      Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 6 of 16


 1        12.   Donna Humphrey

 2        13.   Erica Pennington

 3        14.   Max Sharits

 4        15.   Dustin Jacobson

 5        16.   Jared Clark

 6        17.   Michael Gilleland

 7        18.   Augustine Silva

 8        19.   Christian Ramos

 9        20.   Norma Rae Brice

10        21.   Shawn Marin

11        22.   Felicia Martinez

12        23.   Clovis Police Dispatcher Shanice McCoy

13        24.   Clovis Police Officer Gary Taylor

14        25.   Clovis Police Det. Iri Guerra

15        26.   Clovis Police Sgt. Jorge Gomez

16        27.   Clovis Police Sgt. James Boldt

17        28.   Clovis Police Cpl. J. Munro

18        29.   Clovis Police Capt. Tom Roberts

19        30.   Sanger Police Cpl. Brandon Coles

20        31.   Sanger Police Det. Ramiro Garza

21        32.   Sanger Police Det. Jeffrey Bise

22        33.   Fresno County Sheriff's Deputy Michael Sill

23        34.   Fresno County Deputy District Attorney Kelly Smith

24        35.   Jeff Hammerschmidt, Esq. - only as to non-privileged

25   matters that occurred during court proceedings

26        36.   E. Marshall Hodgkins, III, Esq.

27        37.   Dr. Saul Mendelsohn, (non-retained expert)

28        38.   Junko Kumagai (non-retained expert)


                                         6
      Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 7 of 16


 1        39.     Vera S. Marez (non-retained expert)

 2        40.     Katie Quinn-Crask (non-retained expert)

 3        41.     Valerie Harris Reamer (non-retained expert)

 4        42.     Jan Osborn (non-retained expert)

 5        43.     Scott Defoe (retained expert)

 6        44.     David Cropp (retained expert)

 7        45.     Custodians of records for any records whose authenticity

 8   is not stipulated by the parties or who otherwise may be necessary

 9   to provide other testimony regarding records.

10        Each party may call a witness designated by the other.

11        A.      No other witnesses will be permitted to testify unless:

12                (1)   The party offering the witness demonstrates that the

13   witness is for the purpose of rebutting evidence which could not be

14   reasonably anticipated at the Pretrial Conference, or

15                (2)   The witness was discovered after the Pretrial

16   Conference and the proffering party makes the showing required in

17   "B" below.

18        B.      Upon the post-Pretrial discovery of witnesses, the

19   attorney shall promptly inform the court and opposing parties of

20   the existence of the unlisted witnesses so that the court may

21   consider at trial whether the witnesses shall be permitted to

22   testify.   The evidence will not be permitted unless:

23                (1)   The witnesses could not reasonably have been

24   discovered prior to Pretrial;

25                (2)   The court and opposing counsel were promptly

26   notified upon discovery of the witnesses;

27                (3)   If time permitted, counsel proffered the witnesses

28   for deposition; and


                                         7
      Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 8 of 16


 1               (4)   If time did not permit, a reasonable summary of the

 2   witnesses' testimony was provided opposing counsel.

 3                     XI. EXHIBITS, SCHEDULES AND SUMMARIES

 4        Plaintiff intends to introduce the following exhibits:

 5        1.     Cellular telephone records from Sprint, ATT Mobility and

 6   T-Mobile.   [Overbroad and not specific enough.]

 7        2.     The complete dockets of the criminal and family law court

 8   proceedings involving plaintiff and defendant Pennington in the

 9   Fresno Superior Court.     [Overbroad and not specific enough.]

10        3.     The complete files of the criminal and family law court

11   proceedings involving plaintiff and defendant Pennington in the

12   Fresno Superior Court.     [Overbroad and not specific enough.]

13        4.     Recordings of 911 calls.     [Overbroad and not specific

14   enough.]

15        5.     Recordings of dispatch communications.       [Overbroad and

16   not specific enough.]

17        6.     Recordings of witness interviews.      [Overbroad and not

18   specific enough.]

19        7.     Plaintiff’s audio recordings of defendant Pennington.

20   [Overbroad and not specific enough.]

21        8.     Clovis Police Department reports and related documents

22   pertaining to incidents involving plaintiff and defendant

23   Pennington.   [Overbroad and not specific enough.]

24        9.     Sanger Police Department reports and related documents

25   pertaining to incidents involving plaintiff and defendant

26   Pennington.   [Overbroad and not specific enough.]

27        10.    Fresno County Sheriff reports and related documents

28   pertaining to incidents involving plaintiff and defendant


                                         8
      Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 9 of 16


 1   Pennington.    [Overbroad and not specific enough.]

 2        11.     Defendant Pennington’s IA file from Clovis PD.

 3   [Overbroad and not specific enough.]

 4        12.     Defendant Pennington’s personnel file from Clovis PD.

 5   [Overbroad and not specific enough.]

 6        13.     Excerpts of Clovis PD policy manual in effect in 2013.

 7   [Identify specific excerpts.]

 8        14.     American Ambulance records (treatment and billing).

 9        15.     Sanger Fire Dept. Ambulance records (treatment and

10   billing).

11        16.     Records (treatment and billing) from the Lighthouse

12   Counseling Center.

13        17.     Records (treatment and billing) from Sutter Health,

14   Sacramento.    [Overbroad and not specific enough.]

15        18.     Records from Dr. Mendelsohn’s office.      [Overbroad and not

16   specific enough.]

17        19.     Photos of plaintiff related to domestic violence

18   incidents.    [Overbroad and not specific enough.       Number of photos

19   and dates photos were taken are needed.]

20        20.     Photos of defendant Pennington related to domestic

21   violence incidents.     [Overbroad and not specific enough.]

22        21.     Photos of domestic violence incident scenes.       [Overbroad

23   and not specific enough.]

24        22.     Screenshots from plaintiff’s cellular phone.       [Overbroad

25   and not specific enough.]

26        23.     Screenshots from Facebook accounts related to plaintiff

27   or defendant Pennington.     [Overbroad and not specific enough.]

28        24.     Screenshots of phone records.     [Overbroad and not


                                         9
     Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 10 of 16


 1   specific enough.]

 2        25.     Photos of injured enemy soldiers shown to plaintiff by

 3   defendant Pennington.    [Need more specificity.]

 4        26.     Video of Kyle Pennington’s interrogation by law

 5   enforcement Sept. 2013.

 6        27.     Plaintiff’s 2014 victim impact statement.

 7        28.     Destiny Jamerson’s 2014 victim impact statement.

 8        29.     Files extracted from defendant Pennington’s computer.

 9   [Overbroad and not specific enough.]

10        30.     Files extracted from defendant Pennington’s mobile

11   devices.   [Overbroad and not specific enough.]

12        31.     Media coverage related to defendant Pennington’s arrest

13   and prosecution.    [Overbroad, not specific and hearsay issues.]

14        32.     Marsy’s Law brochure.

15        33.     Deposition of defendant Pennington, including exhibits.

16        34.     Deposition of defendant High, including exhibits.

17        35.     Complete files of plaintiff’s experts provided in

18   discovery.    [Can be marked but not admitted.]

19        36.     Complete files of defendants’ experts provided in

20   discovery.    [Can be marked but not admitted.]

21        37.     Demonstrative aids prepared for trial.      [Need more

22   specificity.]

23        38.     As trial exhibits, the Penningtons will rely on

24   deposition transcripts, exhibits thereto and any exhibits offered

25   by other parties.

26        *As indicated by the Court’s notes above, the description of

27   exhibits is inadequate.     The parties must provide more detail and

28   description as to each proposed exhibit.       For example, dates,


                                          10
     Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 11 of 16


 1   number of photographs, and a description of what is depicted in the

 2   photographs should be included in each exhibit that is identified.

 3        Each party may use an exhibit designated by the other.

 4        A.    No other exhibits will be permitted to be introduced

 5   unless:

 6              (1)   The party proffering the exhibit demonstrates that

 7   the exhibit is for the purpose of rebutting evidence which could

 8   not be reasonably anticipated at the Pretrial Conference, or

 9              (2)   The exhibit was discovered after the Pretrial

10   Conference and the proffering party makes the showing required in

11   paragraph "B," below.

12        B.    Upon the post-Pretrial discovery of exhibits, the

13   attorneys shall promptly inform the court and opposing counsel of

14   the existence of such exhibits so that the court may consider at

15   trial their admissibility.     The exhibits will not be received

16   unless the proffering party demonstrates:

17              (1)   The exhibits could not reasonably have been

18   discovered prior to Pretrial;

19              (2)   The court and counsel were promptly informed of

20   their existence;

21              (3)   Counsel forwarded a copy of the exhibit(s) (if

22   physically possible) to opposing counsel.        If the exhibit(s) may

23   not be copied, the proffering counsel must show that he has made

24   the exhibit(s) reasonably available for inspection by opposing

25   counsel.

26        As to each exhibit, each party is ordered to exchange copies

27   of the exhibit not later than fourteen (14) days before trial.

28   Each party is then granted five (5) days to file and serve


                                        11
     Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 12 of 16


 1   objections to any of the exhibits.      In making the objection, the

 2   party is to set forth the grounds for the objection.         The parties

 3   shall pre-mark their respective exhibits in accord with the Court’s

 4   Pretrial Order.    Exhibit stickers may be obtained through the

 5   Clerk’s Office.    An original and one (1) copy of the exhibits shall

 6   be presented to Gabriel Michel, Deputy Courtroom Clerk, at 8:30

 7   a.m. on the date set for trial or at such earlier time as may be

 8   agreed upon.    Mr. Michel can be contacted at (916) 930-4091 or via

 9   e-mail at gmichel@caed.uscourts.gov: As to each exhibit which is

10   not objected to, it shall be marked and may be received into

11   evidence on motion and will require no further foundation.             Each

12   exhibit which is objected to will be marked for identification

13   only.

14                           XII. DISCOVERY DOCUMENTS

15           Plaintiff intends to introduce certain of the defendant’s

16   responses to his requests for admissions, interrogatories, document

17   requests, declarations, and depositions as admissions of a party-

18   opponent.    Defendant Channan High intends to introduce certain of

19   Plaintiff’s responses to requests for admission, interrogatories,

20   document requests, declarations, and deposition as admissions of a

21   party-opponent.    Plaintiff and Defendant Channan High also intend

22   to use the depositions taken in this action for all purposes

23   allowed under the Federal Rules of Civil Procedure and Evidence.

24                      XIII. FURTHER DISCOVERY OR MOTIONS

25           Pursuant to the court's Status Conference Order, all discovery

26   and law and motion was to have been conducted so as to be completed

27   as of the date of the Pretrial Conference.        That order is

28   confirmed.    The parties are free to do anything they desire


                                        12
     Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 13 of 16


 1   pursuant to informal agreement.      However, any such agreement will

 2   not be enforceable in this court.

 3                               XIV. STIPULATIONS

 4        The parties propose that a stipulation to the authenticity of

 5   documentary evidence exchanged during discovery will further the

 6   efficient resolution of this action.       Any such stipulation must be

 7   in writing and signed by counsel.

 8                          XV. AMENDMENTS/DISMISSALS

 9        All defendants other than Officer High, Kyle Pennington, and

10   Kim and Connie Pennington have been dismissed.

11                        XVI. FURTHER TRIAL PREPARATION

12        A.   Counsel are directed to Local Rule 285 regarding the

13   contents of trial briefs.     Such briefs may be E-filed on or before

14   July 19, 2021.

15        B.   Counsel are further directed to confer and to attempt to

16   agree upon a joint set of jury instructions.        The joint set of

17   instructions shall be lodged via ECF with the court clerk on or

18   before July 19, 2021 and shall be identified as the "Jury

19   Instructions Without Objection."        As to instructions as to which

20   there is dispute the parties shall submit the instruction(s) via

21   ECF as its package of proposed jury instructions also on or before

22   July 23, 2021.   This package of proposed instructions should not

23   include the “Jury Instructions Without Objection” and should be

24   clearly identified as “Disputed Jury Instructions” on the proposed

25   instructions.

26        The parties shall e-mail a set of all proposed jury

27   instructions in word format to the Court’s Judicial Assistant, Jane

28   Klingelhoets, at: jklingelhoets@caed.uscourts.gov.


                                        13
     Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 14 of 16


 1        C.      It is the duty of counsel to ensure that a hard copy of

 2   any deposition which is to be used at trial has been lodged with

 3   the Clerk of the Court pursuant to Local Rule 133(j).         The

 4   depositions shall be lodged with the court clerk no later than July

 5   19, 2021.    Counsel are cautioned that a failure to discharge this

 6   duty may result in the court precluding use of the deposition or

 7   imposition of such other sanctions as the court deems appropriate.

 8        D.      The parties are ordered to E-file with the court and

 9   exchange between themselves no later than July 19, 2021, a

10   statement designating portions of depositions intended to be

11   offered or read into evidence (except for portions to be used only

12   for impeachment or rebuttal).

13        E.      The parties are ordered to E-file with the court and

14   exchange between themselves no later than July 19, 2021, the

15   portions of Answers to Interrogatories and/or Requests for

16   Admission which the respective parties intend to offer or read into

17   evidence at the trial (except portions to be used only for

18   impeachment or rebuttal).

19        F.      Each party may submit proposed voir dire questions the

20   party would like the court to put to prospective jurors during jury

21   selection.    Proposed voir dire should be submitted via ECF no later

22   than July 19, 2021.

23        G.      Each party may submit a proposed verdict form that the

24   party would like the Court to use in this case.        Proposed verdict

25   forms should be submitted via ECF no later than July 19, 2021.

26        H.      In limine motions shall be E-filed separately on or

27   before July 16, 2021.    Opposition briefs shall be E-filed on or

28   before July 21, 2021.    No reply briefs may be filed.


                                        14
     Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 15 of 16


 1                        XVII. SETTLEMENT NEGOTIATIONS

 2         No further formal Settlement Conference will be set in this

 3   case at this time.

 4                           XVIII. AGREED STATEMENTS

 5         See paragraph III, supra.

 6                        XIX. SEPARATE TRIAL OF ISSUES

 7         None.   The issue of punitive damages will NOT be bifurcated.

 8                 XX. IMPARTIAL EXPERTS/LIMITATION OF EXPERTS

 9         None.

10                             XXI. ATTORNEYS' FEES

11         The matter of the award of attorneys' fees to prevailing

12   parties pursuant to statute will be handled by motion in accordance

13   with Local Rule 293.

14                              XXII. MISCELLANEOUS

15         The Court will increase the number of peremptory challenges

16   for the parties.    Plaintiff shall have 4 peremptory challenges.

17   Defendants shall have 6 peremptory challenges which may be shared

18   or divided evenly (two each).

19                  XXIII. ESTIMATE OF TRIAL TIME/TRIAL DATE

20         The parties estimate six (6) to ten (10) court days for trial.

21   Trial will commence on or about July 26, 2021, at 9:15 a.m.

22         Counsel are to call Gabriel Michel, Deputy Courtroom Clerk, at

23   (916) 930-4091, one week prior to trial to ascertain the status of

24   the trial date.

25   ///

26   ///

27   ///

28   ///


                                        15
     Case 1:15-cv-00683-JAM-SKO Document 146 Filed 06/14/21 Page 16 of 16


 1                     XXIV. OBJECTIONS TO PRETRIAL ORDER

 2        Each party is granted seven (7) days from the date of this

 3   Pretrial Order to object or respond to it via ECF.

 4        IT IS SO ORDERED.

 5
     Dated:   June 14, 2021             /s/ John A. Mendez
 6
                                        THE HONORABLE JOHN A. MENDEZ
 7                                      UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        16
